Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 11-14 are objected to for being improperly numbered. No action is required by the applicant at this time, the claims will be renumbered if/when the application is allowed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires driving information relating to a driving state of a first vehicle” in claims 1, 2, and 18; “a switching unit that… switches a second vehicle… to an autonomous driving mode” in claims 1 and 18, “a switching unit that… switches a second vehicle… to a remote driving mode” in claim 2, “comprising an urgent state detection unit that detects an urgent state of the first vehicle” in claims 9 and 10, and “a notification unit that notifies an occupant inside the second vehicle” in claims 15 and 16, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely: “an acquisition unit” is a generic computer with a camera and a communication interface, based on Fig. 4 and [0038] of Applicant’s specification;  “a switching unit” is a generic computer with a communication interface based on Fig. 6 and Fig. 7;  “an urgent state detection unit” is an emergency button based on [0019], or a biometric information detection unit based on [0021] of Applicant’s specification; and “a notification unit” is a generic computer with a communication interface based on Fig. 6 and Fig. 7. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph h.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/0001900) modified by Benavidez et al. (US 11,188,074).
	In regard to claim 1: Shimotani et al. discloses  an urgent vehicle driving system, comprising: an acquisition unit that acquires driving information relating to a driving state of a first vehicle that is an urgent vehicle (see [0033]); Shimotani et al. does not explicitly disclose a switching unit that, on the basis of the driving information acquired by the acquisition unit, switches a second vehicle, which is in a ; however Shimotani et al. disclose a system for switching vehicles from manual driving to an autonomous driving mode (see [0048]) using vehicle to infrastructure communication (see [0048]), and notifying nearby vehicles of the emergency vehicle using vehicle to vehicle communication (see [0077]); Benavidez et al. teaches a switching unit that, on the basis of the driving information acquired by the acquisition unit, switches a second vehicle, which is in a manual driving mode or a remote driving mode and is located within a predetermined range from the first vehicle, to an autonomous driving mode configured to avoid the first vehicle (see column 15 lines 1-5, and column 16 lines 26-54); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Benavidez et al. with the disclosure of Shimotani et al. to switch a vehicle from manual driving mode to automatic driving mode based on information about the state of a nearby vehicle, as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 3: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 1, wherein the switching unit is provided at the second vehicle or at a server device (see Benavidez et al. column 3 lines 21-31).
In regard to claim 7: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 1, wherein the acquisition unit is provided at the second vehicle (see Benavidez et al. column 16 lines 28-35), and the driving (see Shimotani et al. [0076]).
In regard to claim 9: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 1, further comprising an urgent state detection unit that detects an urgent state of the first vehicle (see Benavidez et al. column 16 lines 28-35), wherein the acquisition unit acquires the driving information in a case in which the urgent state detection unit has detected that the first vehicle is in an emergency state (see Shimotani et al. [0076]).
In regard to claim 11: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 9, wherein the urgent state detection unit is an emergency button that is provided inside the first vehicle and that is pushed at a time of an emergency (see Shimotani et al. [0079]).
In regard to claim 13: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 9, wherein the urgent state detection unit is a biometric information detection unit that is configured to detect an abnormal state in a driver of the first vehicle (see Shimotani et al. [0003], [0004], [0112], [0157]).
In regard to claim 15: Shimotani et al. modified teaches the urgent vehicle driving system according to a claim 1, further comprising a notification unit that notifies an occupant inside the second vehicle of the presence of the first vehicle (see Shimotani et al. [0076], and Benavidez et al. column 16 lines 28-47).
In regard to claim 2: Shimotani et al. discloses  an urgent vehicle driving system, comprising: an acquisition unit that acquires driving information relating to a driving state of a first vehicle that is an urgent vehicle (see [0033]); Shimotani et al. does not explicitly disclose a switching unit that, on the basis of the driving ; however Shimotani et al. disclose a system for switching vehicles from manual driving to a remote driving mode (see [0048]) using vehicle to infrastructure communication (see [0048]), and notifying nearby vehicles of the emergency vehicle using vehicle to vehicle communication (see [0077]); Benavidez et al. teaches a switching unit that, on the basis of the driving information acquired by the acquisition unit, switches a second vehicle, which is in a manual driving mode or an autonomous driving mode and is located within a predetermined range from the first vehicle, to a remote driving mode configured to avoid the first vehicle (see column 15 lines 1-5, and column 16 lines 26-54); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Benavidez et al. with the disclosure of Shimotani et al. to switch a vehicle from manual driving mode to automatic driving mode based on information about the state of a nearby vehicle, as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 4: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 2, wherein the switching unit is provided at a remote center at which remote driving of the second vehicle is performed (see Benavidez et al. column 3 lines 21-31).
In regard to claim 8: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 2, wherein the acquisition unit is provided at (see Benavidez et al. column 16 lines 28-35), and the driving information is acquired by communication between the first vehicle and the second vehicle (see Shimotani et al. [0076]).
In regard to claim 10: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 2, further comprising an urgent state detection unit that detects an urgent state of the first vehicle (see Benavidez et al. column 16 lines 28-35), wherein the acquisition unit acquires the driving information in a case in which the urgent state detection unit has detected that the first vehicle is in an emergency state (see Shimotani et al. [0076]).
In regard to claim 12: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 10, wherein the urgent state detection unit is an emergency button that is provided inside the first vehicle and that is pushed at a time of an emergency (see Shimotani et al. [0079]).
In regard to claim 14: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 10, wherein the urgent state detection unit is a biometric information detection unit that is configured to detect an abnormal state in a driver of the first vehicle (see Shimotani et al. [0003], [0004], [0112], [0157]).
In regard to claim 16: Shimotani et al. modified teaches the urgent vehicle driving system according to a claim 2, further comprising a notification unit that notifies an occupant inside the second vehicle of the presence of the first vehicle (see Shimotani et al. [0076], and Benavidez et al. column 16 lines 28-47).
In regard to claim 17: Shimotani et al. modified teaches the urgent vehicle driving system according to claim 2, wherein the remote center, at which remote driving of the second vehicle is performed, is provided with a display unit that displays, (see [0139] and Figures 11-14).
In regard to claim 18: Shimotani et al. discloses a server device (see [0107]), comprising: an acquisition unit that acquires driving information relating to a driving state of a first vehicle that is an urgent vehicle (see [0033]); Shimotani et al. does not explicitly disclose a switching unit that, on the basis of the driving information acquired by the acquisition unit, switches a second vehicle, which is in a manual driving mode or a remote driving mode and is located within a predetermined range from the first vehicle, to an autonomous driving mode configured to avoid the first vehicle; however Shimotani et al. disclose a system for switching vehicles from manual driving to an autonomous driving mode (see [0048]) using vehicle to infrastructure communication (see [0048]), and notifying nearby vehicles of the emergency vehicle using vehicle to vehicle communication (see [0077]); Benavidez et al. teaches a switching unit that, on the basis of the driving information acquired by the acquisition unit, switches a second vehicle, which is in a manual driving mode or a remote driving mode and is located within a predetermined range from the first vehicle, to an autonomous driving mode configured to avoid the first vehicle (see column 15 lines 1-5, and column 16 lines 26-54); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Benavidez et al. with the disclosure of Shimotani et al. to switch a vehicle from manual driving mode to automatic driving mode based on information about the state of a nearby vehicle, as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 19: Shimotani et al. discloses an urgent vehicle driving program that is executable by a computer (see [0038]) to perform: a step of acquiring driving information relating to a driving state of a first vehicle that is an urgent vehicle (see [0033]); Shimotani et al. does not explicitly disclose a step of switching, on the basis of the driving information, a second vehicle, which is in a manual driving mode or a remote driving mode and is located within a predetermined range from the first vehicle, to an autonomous driving mode configured to avoid the first vehicle; however Shimotani et al. disclose a system for switching vehicles from manual driving to an autonomous driving mode (see [0048]) using vehicle to infrastructure communication (see [0048]), and notifying nearby vehicles of the emergency vehicle using vehicle to vehicle communication (see [0077]); Benavidez et al. teaches a switching unit that, on the basis of the driving information acquired by the acquisition unit, switches a second vehicle, which is in a manual driving mode or a remote driving mode and is located within a predetermined range from the first vehicle, to an autonomous driving mode configured to avoid the first vehicle (see column 15 lines 1-5, and column 16 lines 26-54); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Benavidez et al. with the disclosure of Shimotani et al. to switch a vehicle from manual driving mode to automatic driving mode based on information about the state of a nearby vehicle, as doing so amounts to use of a known technique to improve similar devices in the same way.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/0001900) as modified by Benavidez et al. (US 11,188,074) in regard to claim 1 above, and further in view of Chintala (US 2021/0387639).
In regard to claim 5: Shimotani et al. modified does not explicitly teach the urgent vehicle driving system according to claim 1, wherein the acquisition unit is provided at a road on which the first vehicle is driving; however Shimotani et al. does teach utilizing vehicle to infrastructure communication (see Shimotani et al. [0034], [0035]), in order to control and coordinate vehicle movement in an emergency (see [0036], [0076]); Chintala teaches a vehicle to infrastructure communication system (see [0009]) for coordinating vehicle movements during an emergency (see [0041]) wherein the acquisition unit is provided at a road on which the first vehicle is driving (see [0010]); therefor it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to use of a known technique to improve similar devices in the same way, and could also be viewed as “obvious to try” i.e. choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/0001900) as modified by Benavidez et al. (US 11,188,074) in regard to claim 2 above, and further in view of Chintala (US 2021/0387639).
In regard to claim 6: Shimotani et al. modified does not explicitly teach the urgent vehicle driving system according to claim 2, wherein the acquisition unit is provided at a road on which the first vehicle is driving; however Shimotani et al. does teach utilizing vehicle to infrastructure communication (see Shimotani et al. [0034], [0035]), in order to control and coordinate vehicle movement in an emergency (see [0036], [0076]); Chintala teaches a vehicle to infrastructure communication system (see [0009]) for coordinating vehicle movements during an emergency (see [0041]) wherein the acquisition unit is provided at a road on which the first vehicle is driving (see [0010]); therefor it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to use of a known technique to improve similar devices in the same way, and could also be viewed as “obvious to try” i.e. choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669